DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The applicant is requested to update the status of Application No. 15/741,339 on page 1 of the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites the limitation "the initial message" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the initial message" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horn et al (2020/0077331).
Regarding claims 1 and 6, Horn discloses a base station and a method performed by a base station (see eNB 106 in figures 8 and 9) in a wireless communication system, the method comprising: receiving, from at least one network entity (see MMEs in figures 8 and 9), a first message including first information on a service type supported by the at least one network entity (see step 904 in figure 9; the serving node 112 may transmit an S1 setup response 904 to the RAN node 106 in paragraph 0057; and in response to a signaling interface setup request, the serving node 112 may provide the RAN node 106 with information relating to serving node's capabilities, including but not limited to a supported device type list, a supported services list, an initial device identifier prefix list, and/or a radio access technology (RAT) list in paragraph 0063);  receiving, from a terminal, a second message including second information on a service type (see Attach request 1002 in figure 10; the S1 setup request from the RAN node 106 to the serving node 112 may indicate information about the RAN node 106 supporting different technologies (e.g., different RATs, different UE device types, and/or different UE services, etc.) in paragraph 0063; the device type of the UE 102 may be related to the services running on the UE 102 in paragraph 0068; the attach request 1002 may include a UE's device ID or other suitable identifier, one or more device type(s) corresponding to the UE 102, one or more service(s) that may be utilized by the UE 102 in paragraph 0069); determining a network entity of the at least one network entity for the terminal, based on the first information and the second information (see by storing a list of supported device identifier prefixes for the serving node 112, the RAN node 106 may select this serving node 112 for UEs that indicate an identifier within such a list in paragraph 0066); and transmitting, to the network entity, an initial message of the 
Regarding claims 2 and 7, Horn discloses wherein the first message includes a response message associated with an interface setup procedure (see interface setup procedure and After receiving the S1 setup request 902, the serving node 112 may transmit an S1 setup response 904 to the RAN node 106 in paragraph 0057). 
Regarding claims 3 and 8, Horn discloses wherein the second message includes a radio resource control (RRC) setup complete message (see the selected device types and/or services of the UE 102 may be provided by the UE 102 during RRC signaling in paragraph 0075). 
 	Regarding claims 5 and 10, Horn discloses wherein the network entity is selected among a plurality of network entities connected to the base station, the plurality of network entities including the at least one network entity (see the RAN node 106 selecting a particular serving node (e.g., serving node 112) within that serving node pool in paragraph 0057 and figure 8). 
Regarding claims 11 and 16, Horn discloses a network entity and a method performed by a network entity (see serving node in figures 8 and 9) in a wireless communication system, the method comprising: receiving, from a base station (eNB in figure 9), a first message to request a setup of an interface between the base station and the network entity (see setup request in figure 9); transmitting, to the base station, a second message as a response to the first message (see setup response in figure 9), the second message including first information on a service type supported by the network entity (see the serving node 112 may provide the RAN node 106 with information relating to serving node's capabilities, including but not limited to a supported device type list, a supported services list, an initial device identifier prefix list, and/or a radio access technology (RAT) list in paragraph 0063);  and receiving, from the base station, a third 
Regarding claims 12 and 17, Horn discloses wherein the first message includes an interface setup request message, and wherein the second message includes an interface setup response message (see setup request and setup response in figure 9). 
Regarding claims 13 and 18, Horn discloses wherein the second information is transmitted from the terminal to the base station via a radio resource control (RRC) setup complete message (see the selected device types and/or services of the UE 102 may be provided by the UE 102 during RRC signaling in paragraph 0075). 
Regarding claims 15 and 20, Horn discloses wherein the network entity is selected among a plurality of network entities connected to the base station, the plurality of network entities . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Horn in view of Kuge et al (2019/0182761).
Regarding claims 4, 9, 14, and 19, Horn discloses selecting a network entity (serving node) but doesn't specifically disclose determining/selecting a default network entity. However, this feature is well known in the art. Kuge discloses this feature (see the eNB 45 may select an MME identified by the GUMMEI included in the attach request message, or may select an MME based on the MMEGI included in the attach request message, or may select a default MME in paragraph 0198). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472